

116 HR 7420 IH: Voices for Veterans Act
U.S. House of Representatives
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7420IN THE HOUSE OF REPRESENTATIVESJune 30, 2020Ms. DelBene (for herself, Mr. Larsen of Washington, Mr. Kilmer, Mr. Lynch, Ms. Norton, Mr. Swalwell of California, Mr. Cox of California, Ms. Sewell of Alabama, Mr. Cisneros, Mr. Espaillat, Mr. Cooper, Mr. Kennedy, Mr. Thompson of California, Ms. Moore, Ms. Eshoo, Ms. Judy Chu of California, Mr. Yarmuth, Mrs. Davis of California, Mrs. Hayes, Mr. García of Illinois, Mr. Nadler, Mr. Horsford, Mr. Luján, Mr. Panetta, Mr. Beyer, Ms. Speier, Mr. Engel, Mrs. Lowey, Ms. Houlahan, Mr. Carson of Indiana, Mr. Meeks, Mr. Himes, Mr. Johnson of Georgia, Miss Rice of New York, Ms. Blunt Rochester, Mr. Smith of Washington, Mr. Heck, Ms. Jayapal, Ms. Roybal-Allard, Mr. Ryan, Ms. Wexton, Ms. Schrier, Ms. Porter, and Mr. Quigley) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to expand the membership of the Advisory Committee on Minority Veterans to include veterans who are lesbian, gay, bisexual, transgender, or queer.1.Short titleThis Act may be cited as the Voices for Veterans Act.2.Expansion of membership of the Advisory Committee on Minority Veterans to include veterans who are lesbian, gay, bisexual, transgender, or queer(a)Expansion of membershipSubsection (a)(2)(A) of section 544 of title 38, United States Code, is amended—(1)in clause (iv), by striking and at the end;(2)in clause (v), by striking the period at the end and inserting ; and; and(3)by inserting after clause (v) the following new clauses:(vi)veterans who are lesbian, gay, bisexual, transgender, or queer.(b)Effective dateClause (vi) of section 544(a)(2)(A) of title 38, United States Code, shall apply to appointments made on or after the date of the enactment of this Act.